TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00513-CV



                                  James M. Bruner, Appellant

                                                  v.

                                Mayra Vanessa Bruner, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 280,255-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant James M. Bruner filed a notice of appeal on August 3, 2016. On

September 22, 2016, the Clerk of this Court sent a letter notifying appellant that the clerk’s record

was overdue and requesting that appellant make payment arrangements for the clerk’s record and

submit a status report regarding this appeal. The overdue-record notice also informed appellant that

failure to make payment arrangements or respond to the Court’s notice by October 3, 2016, could

subject this appeal to dismissal for want of prosecution.

               To date, appellant has not responded to the notice, the clerk’s record in this cause has

not been filed, and the district clerk has not received any payment. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                    __________________________________________
                                    Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: October 28, 2016




                                              2